818 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald GRAHAM, Plaintiff--Appellant,v.David GARRAGHTY;  Edward Wright; Keith Davis;  Major Lawman;Patricia Johnson;  Officer Whitfield; Officer Bullock;Officer Town; Sgt.  Daniel;  Mr.  Grise;  D.E.  Groome; Mrs.Resnick, Mrs. Kafka;  Lt.  Hubbard; Officer Gray;Counselor Young; Officer L. Sim;  Lt.  Hendrick; Michael C.Samberg, Defendants--Appellees.
No. 86-7387.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1987.Decided May 1, 1987.

Before SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
Ronald Graham, appellant pro se.
Mary Sue Terry, Attorney General, for Appellees.
PER CURIAM:


1
Ronald Graham, a Virginia inmate, appeals the district court order dismissing his 42 U.S.C. Sec. 1983 complaint.  In his original complaint Graham named thirteen defendants and alleged that there was some type of conspiracy against him.  Finding that the allegations in the complaint were vague and incoherent, the district court granted Graham thirty days to amend his complaint.  Graham was advised to state clearly and concisely the facts supporting his allegations.


2
Graham submitted an untimely amended complaint which added several new defendants and claims and repeated the conspiracy allegations.  The district court dismissed the complaint without prejudice finding that Graham did not particularize his claims in accordance with the court's previous order.


3
Although a pro se litigant must be given a reasonable opportunity to amend his complaint and particularize his claims the district court is not required to litigate his claims for him.  See, e.g., Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th Cir.), cert. denied, 439 U.S. 970 (1978);  Dozier v. Ford motor Co., 702 F.2d 1189, 1194 (D.C. Cir. 1983).  Since the court gave Graham the opportunity to particularize his claims, and since the dismissal was expressly made without prejudice, we find no abuse of discretion by the district court and, accordingly, affirm.


4
We dispense with oral argument as it would not significantly aid the decisional process.


5
AFFIRMED.